Exhibit 10.1

 

June 18, 2014

 

BY HAND
Mr. Robert J. Zatta

 

Bob:

 

The purpose of this letter is to confirm our mutual understandings and agreement
with respect to your employment agreement with Rockwood Specialties LLC
(formerly, Rockwood Specialties, Inc., and hereinafter the “Company”), dated
November 13, 2008, as amended (the “Employment Agreement”), as a result of your
appointment as Acting Chief Executive Officer of Rockwood Holdings, Inc.
(“Rockwood”).  Specifically,

 

·                  Notwithstanding your appointment as Acting Chief Executive
Officer of Rockwood, you will continue to serve as Senior Vice President and
Chief Financial Officer of the Company pursuant to the terms and conditions of
the Employment Agreement, which shall continue to govern your employment with
the Company.

 

·                  For purposes of the Employment Agreement, at such time, if
any, that Rockwood appoints a new Chief Executive Officer such that you are
required to relinquish the title of Acting Chief Executive Officer, in no event
shall either such appointment or the diminution of your duties and
responsibilities in connection therewith constitute “Good Reason” under the
Employment Agreement.  Similarly, if you are asked to relinquish your title as
Senior Vice President and Chief Financial Officer of the Company in order to
retain your role as Chief Executive Officer, such relinquishment shall in no
event constitute “Good Reason” under the Employment Agreement (although, for
purposes thereof, your Good Reason rights shall thereafter be based on your
duties and responsibilities as Chief Executive Officer).

 

To confirm your agreement with the above, please execute where indicated below
and return the filly executed copy of this letter to me.

 

Sincerely,

 

 

/s/ Thomas J. Riordan

 

Thomas J. Riordan

 

On behalf of Rockwood Specialties Group Inc.,

 

as the sole member of Rockwood Specialties LLC

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Robert J. Zatta

 

Robert J. Zatta

 

Date: June 18, 2014

 

 

--------------------------------------------------------------------------------